UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4062


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD GREGORY GRANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00112-TDS-1)


Submitted:   July 22, 2014                 Decided:   August 6, 2014


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin D. Porter, MORROW PORTER VERMITSKY FOWLER & TAYLOR,
PLLC, Winston-Salem, North Carolina, for Appellant.        Ripley
Rand, United States Attorney, Lisa B. Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following         his   guilty       plea     to    being        a    felon     in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2012), and possession of counterfeited securities, in

violation    of    18   U.S.C.      § 513(a)      (2012), 1     the    district          court

sentenced    Reginald       Gregory     Grant      to    seventy-eight            months    in

prison,    which     was    seven    months      longer    than      the     high    end    of

Grant’s Guidelines range of 57-71 months.                         In selecting this

sentence, the district court departed upward, pursuant to U.S.

Sentencing        Guidelines        Manual       (“USSG”)       § 4A1.3(a)           (2013),

increasing Grant’s criminal history category from V to VI.                                 The

Guidelines    provide       that    such     a   departure      may     be       appropriate

“[i]f     reliable      information        indicates       that       the        defendant’s

criminal     history       category     substantially          under-represents            the

seriousness       of    the     defendant’s         criminal         history        or     the

likelihood that the defendant will commit other crimes.”                                  USSG

§ 4A1.3(a)(1), p.s.            In the alternative, the court explained

that, absent the § 4A1.3 departure, it would have imposed the

same seventy-eight-month sentence as a variance sentence, based

on its assessment of the 18 U.S.C. § 3553(a) (2012) factors.

            On     appeal,      Grant      argues       that   the     district          court

committed reversible error in conducting its departure analysis.

     1
         Grant does not challenge his convictions on appeal.



                                             2
Specifically, Grant claims that the court erroneously relied on

improper facts, such as a prior parole revocation; irrelevant

facts, such as a lie Grant told to the police and Grant’s lack

of legitimate employment history; and facts already adequately

accounted     for    in    calculating        Grant’s         adjusted      offense    level,

such   as    the    loss    amount     and    the       number       of   victims.      Grant

maintains     that    there    was     only       one    permissible        basis     for   the

§ 4A1.3 upward departure — that criminal charges were pending

against him at the time he committed the underlying offense —

and advances that resentencing is warranted because the court

identified these other reasons for the departure.                              Building on

this   argument,      Grant     next       complains          that   the    court    did    not

provide notice of its intent to rely on these additional bases

for the departure.

             For the following reasons, we conclude that neither

argument has merit.          Accordingly, we affirm the judgment.

             We review any criminal sentence, “whether inside, just

outside,     or    significantly       outside          the    Guidelines      range,”      for

reasonableness,            “under      a      deferential             abuse-of-discretion

standard.”         United States v. King, 673 F.3d 274, 283 (4th Cir.

2012); see Gall v. United States, 552 U.S. 38, 46, 51 (2007).

When   the     district       court        imposes       a     departure      or     variance

sentence,     this    court    considers          “whether       the      sentencing    court

acted reasonably both with respect to its decision to impose

                                              3
such a sentence and with respect to the extent of the divergence

from     the    sentencing      range.”           United       States        v.     Hernandez-

Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).                                 The district

court “has flexibility in fashioning a sentence outside of the

Guidelines range,” and need only “‘set forth enough to satisfy

the    appellate       court     that    it       has      considered         the       parties’

arguments and has a reasoned basis’” for its decision.                                    United

States    v.     Diosdado-Star,       630     F.3d      359,     364    (4th       Cir.   2011)

(quoting       Rita    v.    United   States,        551    U.S.       338,       356    (2007))

(alteration omitted).

               Here,    the     court   explained           that       its     decision       to

upwardly depart from criminal history category V to category VI

was appropriate because Grant’s history of theft and forgery,

coupled        with    his     undeterred         recidivism,          established           that

criminal history category V underrepresented the likelihood that

Grant would reoffend.            On this point, the court emphasized that

Grant committed these crimes despite the fact that other charges

were pending against him, as well as Grant’s parole revocation,

recurrent avoidance of supervision, and bail jumping.

               On appeal, Grant maintains that the court erred in

predicating its departure decision on these facts, as well as

his    false     statement      to    the   police         and    the    nature         of   the

underlying offense.            But Grant’s historical failure to abide by

the terms of his supervision, be it probation or parole, was

                                              4
plainly relevant to his likelihood to recidivate, which was at

the heart of the § 4A1.3(a)(1) departure.                        See United States v.

Lucas, 542 F. App’x 283, 288 (4th Cir. 2013) (unpublished after

argument) (upholding as reasonable § 4A1.3 departure based, in

part,     on    parole    violations),        cert.       denied,    134    S.     Ct.    1349

(2014).        We further note that Grant’s ready willingness to tell

the police an elaborate lie, despite being caught red-handed,

was similarly germane to this issue.

               Next,     Grant    is   correct       in   that     the   district        court

expressed       its    concern      about      the    nature       and     scope    of    his

fraudulent activities prior to resolving the departure issue.

But we cannot agree that these statements brought the court’s

departure       analysis     outside     the      purview     of    § 4A1.3.         To    the

contrary, the record reflects that these statements, which book-

ended the departure analysis, simply provided context for the

court’s overarching conclusion that a within-Guidelines sentence

was     insufficient         in   this       case.         The     court’s       subsequent

alternative variance analysis makes this abundantly clear. 2

               Thus, we conclude that the articulated basis for the

departure       in    this   case      was    proper.        The    court     rooted       its

departure decision in policy concerns taken directly from USSG

§ 4A1.3 and its commentary — particularly, that Grant committed

      2
          This alternative analysis is not challenged on appeal.



                                              5
the underlying offense while felony forgery charges were pending

against     him.      The    record     demonstrates     that    the    court   was

primarily concerned with deterrence, as Grant’s criminal record

evidenced that he was unwilling to conform his conduct to the

law or avail himself of the leniency previously afforded him.

We   thus   affirm    this     departure      sentence   as    reasonable.      See

United States v. Myers, 589 F.3d 117, 125-26 (4th Cir. 2009)

(affirming reasonableness of § 4A1.3 upward departure based on

totality of defendant’s “past criminal conduct and threat of

recidivism,” which was evident in lack of rehabilitation despite

prior period of incarceration).

             Our    eschewal     of   Grant’s   first    argument   necessitates

our rejection of his second.             Simply put, there was no “other”

basis for the court’s departure decision, and thus no further

notice was necessary.

             For these reasons, we affirm the criminal judgment.

We   dispense      with   oral   argument      because   the    facts   and   legal

contentions     are   adequately       presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          6